 1   XAVIER BECERRA
     Attorney General of California
 2   State Bar No. 118517
     MARK R. BECKINGTON
 3   Supervising Deputy Attorney General
     State Bar No. 126009
 4   PETER H. CHANG
     Deputy Attorney General
 5   State Bar No. 241467
     JOHN D. ECHEVERRIA
 6   Deputy Attorney General
     State Bar No. 268843
 7    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 8    Telephone: (213) 269-6249
      Fax: (916) 731-2124
 9    E-mail: John.Echeverria@doj.ca.gov
     Attorneys for Defendants Xavier Becerra, in
10   his official capacity as Attorney General of
     the State of California, and Brent E. Orick,
11   in his official capacity as Interim Director of
     the Department of Justice Bureau of
12   Firearms
13                     IN THE UNITED STATES DISTRICT COURT
14                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
15
16
17
     JAMES MILLER, et al.,                           19-cv-1537 BEN-JLB
18
                                       Plaintiffs,
19
                  v.                                 REPLY BRIEF IN FURTHER
20                                                   SUPPORT OF DEFENDANTS’
                                                     MOTION TO DISMISS CERTAIN
21   CALIFORNIA ATTORNEY                             CLAIMS IN FIRST AMENDED
     GENERAL XAVIER BECERRA,                         COMPLAINT
22   et al.,
                                                     [Fed. R. Civ. P. 12(b)(1), 12(b)(6)]
23                                  Defendants.
                                                     Date:         February 6, 2020
24                                                   Time:         2:00 p.m.
                                                     Courtroom: 5A
25                                                   Judge:        Hon. Roger T. Benitez
                                                     Trial Date: None Set
26                                                   Action Filed: August 15, 2019
27
28
        Reply Brief in Further Support of Defendants’ Motion to Dismiss Certain Claims in First
                              Amended Complaint (19-cv-1537 BEN-JLB)
 1                                        INTRODUCTION
 2         Plaintiffs have agreed to dismiss their challenge to California Penal Code
 3   section 30925, but they have failed to demonstrate that they have Article III
 4   standing or have pleaded sufficient facts to challenge certain other additional
 5   statutes, Cal. Penal Code §§ 30800, 30915, 30945, 30950, 31000, and 31005 (the
 6   “Additional Statutes”).1 Defendants’ motion to dismiss does not “simply nibble
 7   around the edges of the complaint,” Pls.’ Opp’n to Defs.’ Mot. to Dismiss Certain
 8   Claims (“Pls. Opp’n”) (Dkt. 21) at 1:7, but rather identifies numerous threshold
 9   pleading deficiencies that cannot be waived and deprive this Court of jurisdiction
10   over Plaintiffs’ challenge to the Additional Statutes. Plaintiffs’ attempt to challenge
11   them without any alleged injury distracts from the core constitutional questions in
12   this case. The Court should dismiss Plaintiffs’ claims challenging the Additional
13   Statutes.
14                                           ARGUMENT
15   I.    PLAINTIFFS LACK STANDING AND HAVE FAILED TO STATE A CLAIM TO
16         CHALLENGE CALIFORNIA PENAL CODE SECTION 30800

17         California Penal Code section 30800(a) designates as a “public nuisance” any
18   “assault weapon” that is illegally possessed in the State. Cal. Penal Code
19   § 30800(a)(1).2 Plaintiffs have failed to demonstrate that they are or will be injured
20   by section 30800(a)(1) because the weapons they currently possess do not qualify
21   as assault weapons and, to the extent they wish to possess assault weapons, they
22   wish to do so lawfully. See, e.g., Dkt. 22-2 ¶ 8; Dkt. 22-3 ¶ 6; Dkt. 22-6 ¶ 7. Even
23           1
              Some of the Additional Statutes also apply to .50 BMG rifles, see Cal.
     Penal Code §§ 30945, 31000, 31005, but Plaintiffs do not challenge the Additional
24   Statutes as applied to .50 BMG rifles.
            2
25            Plaintiffs do not appear to challenge section 30800(d), which deems as a
     public nuisance any assault weapon used in the commission of a felony or a
26   misdemeanor. Plaintiffs cannot state a claim against that provision because
     personal property used in crime, including firearms, is generally considered
27   contraband subject to seizure. See AmeriSource Corp. v. United States, 525 F.3d
     1149, 1153-54 (Fed. Cir. 2008) (seizure of property “in order to enforce criminal
28   laws” is “government action clearly within the bounds of the police power”).
                                                    1
          Reply Brief in Further Support of Defendants’ Motion to Dismiss Certain Claims in First
                                Amended Complaint (19-cv-1537 BEN-JLB)
 1   if Plaintiffs prevail in this case, section 30800 would not be unconstitutional.
 2   Plaintiffs do not challenge the make-and-model definitions of an assault weapon,
 3   see Cal. Penal Code § 30510; 11 C.C.R. § 5499, so section 30800(a)(1) would still
 4   apply to those listed assault weapons if illegally possessed. And if section 30515(a)
 5   is held to be unconstitutional in whole or in part or if sections 30600 and 30605 are
 6   held to be unconstitutional as applied to firearms deemed assault weapons under
 7   section 30515(a) (while maintaining the features-based definition), section 30800
 8   would still be constitutional in either case. Firearms that would otherwise qualify
 9   as assault weapons under section 30515(a) would either no longer be “assault
10   weapons” subject to section 30800(a) (in the former case) or would not be illegally
11   possessed and thus subject to section 30800 (in the latter case), unless the assault
12   weapons are possessed or used in violation of some other firearm restriction, e.g.,
13   possessed by a minor or a prohibited person, Cal. Penal Code § 30950, or used in
14   the commission of a crime, id. § 30800(d). If Plaintiffs prevail in this case, section
15   30800 would not provide the State with “other ways . . . to curb and prohibit
16   possession [of assault weapons] by other means.” Pls. Opp’n at 6:7-10.
17        Plaintiffs’ sweeping claims that “the civil forfeiture system” is subject to
18   abuse and that section 30800(a) was purportedly “design[ed]” to enforce the
19   Assault Weapons Control Act (the “AWCA”) even if Plaintiffs prevail in this case,
20   Pls. Opp’n at 8:2-10, are not supported by any factual allegations or, for purposes
21   of establishing standing, evidence. Plaintiffs do not allege that they have been
22   subject to, let alone harmed by, any of the civil proceedings authorized under
23   section 30800. Plaintiffs’ supposition that, even if they prevail in this case,
24   “Defendants would confiscate if necessary, every last ‘assault weapon’ within the
25   State,” id. at 8:18-19, is entirely speculative, confirming that their challenge to
26   section 30800 is motivated, not by any actual case or controversy, but by concerns
27   about some hypothetical future application of the statute that are not ripe for
28   adjudication. See Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134,
                                                   2
         Reply Brief in Further Support of Defendants’ Motion to Dismiss Certain Claims in First
                               Amended Complaint (19-cv-1537 BEN-JLB)
 1   1139 (9th Cir. 2000) (en banc) (“Whether the question is viewed as one of standing
 2   or ripeness, the Constitution mandates that prior to our exercise of jurisdiction there
 3   exist a constitutional ‘case or controversy,’ that the issues presented are ‘definite
 4   and concrete, not hypothetical or abstract.’” (quotation omitted)). The Court should
 5   dismiss Plaintiffs’ challenge to section 30800 for lack of standing and failure to
 6   state a claim.
 7   II.    PLAINTIFFS LACK STANDING AND HAVE FAILED TO STATE A CLAIM TO
            CHALLENGE CERTAIN REGISTRATION AND PERMITTING PROVISIONS OF
 8          THE AWCA (CAL. PENAL CODE §§ 30915, 30925, 30945, 31000, 31005)
 9          Plaintiffs have consented to the dismissal of their claim challenging California
10   Penal Code section 30925. Pls. Opp’n at 12:3-7. However, Plaintiffs maintain that
11   they have standing to challenge other registration and permitting provisions of the
12   AWCA. They do not. None of the Plaintiffs allegedly possess registered assault
13   weapons or wish to inherit by bequest or intestate succession any registered assault
14   weapons. In fact, Plaintiffs’ declarations filed in support of their preliminary
15   injunction motion fail to reference any assault weapons that have been registered
16   under the AWCA, see Dkt. 22-2–22-11, and some even state they did not register
17   their firearms, see Dkt. 22-2 ¶ 5; Dkt. 22-3 ¶ 5. Moreover, Plaintiffs do not explain
18   how permits that provide limited exceptions to the AWCA—and thus do not
19   prohibit any activity that Plaintiffs claim is protected by the Second Amendment—
20   could plausibly violate the Second Amendment. As discussed in greater detail
21   below, Plaintiffs lack standing to challenge the registration and permitting
22   provisions.
23          A.    California Penal Code Section 30915
24          California Penal Code section 30915 imposes certain requirements on
25   individuals who receive by bequest or intestate succession any registered assault
26   weapon or any assault weapon possessed by a law enforcement officer for law
27   enforcement purposes under section 30630. Cal. Penal Code § 30915. None of the
28   Individual Plaintiffs allegedly possess a registered assault weapon or one that was
                                                     3
           Reply Brief in Further Support of Defendants’ Motion to Dismiss Certain Claims in First
                                 Amended Complaint (19-cv-1537 BEN-JLB)
 1   lawfully possessed under section 30630, wish to devise by bequest or intestate
 2   succession such a weapon, or wish to receive such a weapon by bequest or intestate
 3   succession. Accordingly, Plaintiffs cannot point to any alleged injury that is fairly
 4   traceable to the section 30915. See Lujan v. Defenders of Wildlife, 504 U.S. 555,
 5   560 (1992) (requiring a “causal connection” between injury and challenged action).
 6        Plaintiffs effectively concede that none of them has any registered assault
 7   weapons by asking, in the event the Court grants the motion to dismiss, for leave to
 8   amend their pleading to “include owners of registered ‘assault weapons’ who are
 9   prevented from transferring their property to their heirs.” Pls. Opp’n at 11:11-12;
10   see also id. at 11:26-28. But Plaintiffs do not represent that they have found any
11   such new plaintiffs; indeed, they failed to include any such plaintiffs in their FAC
12   despite adding nine plaintiffs. Plaintiffs should not be permitted to add new
13   plaintiffs who would purportedly have standing to challenge section 30915 more
14   than five months after the complaint was filed; indeed, nothing is preventing a
15   plaintiff with standing from challenging the constitutionality of section 30915 in a
16   separate action. Vera v. Bush, 980 F. Supp. 254, 256-57 (S.D. Tex. 1997)
17   (“[P]laintiffs offer no explanation for their lengthy delay in seeking to amend their
18   complaint and add new plaintiffs.”).3
19        Plaintiffs’ inability to transfer unregistered assault weapons by bequest or
20   intestate succession, Pls. Opp’n at 10:25-11:4, is traceable to section 30600, which
21   restricts the “giv[ing]” of assault weapons, and not to section 30915. Accordingly,
22   Plaintiffs lack standing and have failed to allege any, let alone sufficient, facts to
23   challenge section 30915.
24
25
26
            3
             Relatedly, Plaintiffs ask for leave to amend to “cure any deficiency in the
27   pleadings,” Pls. Opp’n at 1:12-14, but they fail to disclose what amendments they
     would be able to make, let alone show that such amendments would establish their
28   standing or state a claim to challenge the Additional  Statutes.
                                                4
         Reply Brief in Further Support of Defendants’ Motion to Dismiss Certain Claims in First
                               Amended Complaint (19-cv-1537 BEN-JLB)
 1        B.    California Penal Code Section 30945
 2        Plaintiffs lack standing to challenge the permitted-use requirements for
 3   registered assault weapons in California Penal Code section 30945. Again,
 4   Plaintiffs do not contend, in the FAC or in the preliminary injunction declarations,
 5   that any of them is in possession of a registered assault weapon, arguing instead
 6   that they are challenging “all of the various ‘assault weapon’ proscriptions that
 7   could affect them.” Pls. Opp’n at 14:18-19 (emphasis added). The fact that
 8   Plaintiffs are challenging a range of statutes, however, does not dispense with their
 9   burden under Article III to demonstrate standing to challenge each statute. Even
10   when asserting facial claims, Plaintiffs must still demonstrate that they are or will
11   be injured by the particular statutes they seek to enjoin. See Ezell v. City of
12   Chicago, 651 F.3d 684, 697 (7th Cir. 2011) (noting that, “[o]nce standing is
13   established, the plaintiff’s personal situation becomes irrelevant” in a facial
14   challenge (emphasis added)); see also Comite de Jornaleros de Redondo Beach v.
15   City of Redondo Beach, 657 F.3d 936, 943-44 (9th Cir. 2011) (holding that the
16   court has “jurisdiction over this facial challenge irrespective of [one plaintiff’s]
17   standing” “‘where the legal issues . . . are fairly raised by one plaintiff [who] had
18   standing to bring the suit” (quotation omitted)). Because Plaintiffs have failed to
19   demonstrate that any of them has a registered assault weapon, they lack standing to
20   challenge section 30945.
21        Plaintiffs argue that, even if none of them possesses an assault weapon
22   registered under the AWCA, they nevertheless have standing to challenge section
23   30945 because “all firearms transferred or sold in California are now required to be
24   registered by and with Defendants through the Department of Justice’s Dealers
25   Record of Sale (DROS) system.” Pls. Opp’n at 14:20. This argument is specious at
26   best. According to Plaintiffs, section 30945 “could be construed and enforced
27   against them” because “individual Plaintiffs’ current firearms at issue in this case,
28   were they configured as ‘assault weapons’ under section 30515 . . . would indeed be
                                                   5
         Reply Brief in Further Support of Defendants’ Motion to Dismiss Certain Claims in First
                               Amended Complaint (19-cv-1537 BEN-JLB)
 1   registered with and by Defendants.” Id. at 15:5-11. But Plaintiffs ignore that
 2   section 30945 is limited to assault weapons that have been registered “under this
 3   article”—i.e., article 5 of the AWCA, which concerns the registration of assault
 4   weapons—and not simply firearms for which the Department of Justice has
 5   recorded information, such as a DROS application.
 6        Finally, the FAC lacks plausible allegations that section 30945 violates the
 7   Second Amendment by permitting owners of registered assault weapons to possess
 8   those weapons at their residence or a target range. See Cal. Penal Code § 30945(a),
 9   (b). Accordingly, Plaintiffs lack standing and have failed to allege sufficient facts
10   to challenge section 30945.
11        C.    California Penal Code Section 31000(c), (d)
12        Plaintiffs limit their challenge to California Penal Code 31000 to
13   subsections (c) and (d). See Pls. Opp’n at 21:1-4. Subdivision (c) authorizes an
14   individual to acquire an assault weapon after January 1, 1990 if they first obtain a
15   permit from the California Department of Justice, and subdivision (d) prohibits any
16   “partnership, corporation, limited liability company, association, or any other group
17   or entity” from being issued such a permit to acquire an assault weapon. The FAC
18   does not allege, and Plaintiffs do not argue, that any of the Individual Plaintiffs has
19   applied for or has been denied a permit under subdivision (c). The declarations
20   submitted in support of Plaintiffs’ motion for a preliminary injunction do not
21   indicate that any of them has been denied such a permit. See Dkt. 22-2–22-11. In
22   any event, Plaintiffs fail to state a plausible claim that provisions authorizing
23   permitted individuals to acquire assault weapons—and thus do not prohibit the
24   acquisition of assault weapons—violate the Second Amendment. Moreover, with
25   respect to subdivision (d), Plaintiffs fail to allege how an entity that is unable to
26   receive a permit to possess an assault weapon suffers a constitutional injury under
27   the Second Amendment. See District of Columbia v. Heller, 554 U.S. 570, 595
28   (2008) (“[T]he Second Amendment conferred an individual right to keep and bear
                                                   6
         Reply Brief in Further Support of Defendants’ Motion to Dismiss Certain Claims in First
                               Amended Complaint (19-cv-1537 BEN-JLB)
 1   arms.” (emphasis added)). Accordingly, Plaintiffs lack standing to challenge
 2   section 31000(c) and (d).
 3        D.   California Penal Code Section 31005
 4        Similarly, Plaintiffs lack standing to challenge California Penal Code section
 5   31005, which provides that the Department of Justice may, for good cause, issue
 6   permits to manufacture or sell assault weapons. The FAC fails to allege that any of
 7   the Plaintiffs was denied such a permit. Plaintiffs now claim to be challenging the
 8   “good cause” requirement in section 31005, which they claim “is a high and
 9   unattainable one for the purposes of the relief Plaintiffs seek”—a statement belied
10   by the fact that two of the Plaintiffs apparently “do hold a permit.” Pls. Opp’n at
11   21:15-17, 21:22. Plaintiffs rely on a D.C. Circuit opinion to claim that good-cause
12   licensing requirements violate the Second Amendment. Id. at 22:28-23:14 (citing
13   Wrenn v. District of Columbia, 864 F.3d 650, 666 (D.C. Cir. 2017)). Setting aside
14   that the D.C. Circuit in Wrenn did not address a licensing scheme for the sale of
15   assault weapons—and has separately held that assault-weapon restrictions like the
16   AWCA are constitutional, see Heller v. District of Columbia, 670 F.3d 1244, 1264
17   (D.C. Cir. 2011)—the FAC does not include any allegations about the good cause
18   requirement in section 31005. The arguments in Plaintiffs’ opposition concerning
19   the discretion of licensing authorities are nowhere to be found in their pleadings.
20        None of the Plaintiffs are prohibited from selling assault weapons by
21   California Penal Code section 31005, which operates as an exception to the sale
22   restrictions in section 36000 and allows permitted individuals to sell assault
23   weapons to certain customers. Cal. Penal Code § 31005(a)(1)-(6). Thus, those
24   without a permit are barred from selling assault weapons under section 36000. And
25   those with a permit (like Plaintiffs Phillips and PWGG, L.P.), who are allowed to
26   sell assault weapons to certain customers, are prohibited from selling assault
27   weapons to other customers under section 36000. These are not “odd assertions to
28   make in light of 11 CCR § 4128(a),” Pls. Opp’n at 21:23, because that regulation
                                                  7
        Reply Brief in Further Support of Defendants’ Motion to Dismiss Certain Claims in First
                              Amended Complaint (19-cv-1537 BEN-JLB)
 1   merely states that no person may sell a “dangerous weapon,” such as an assault
 2   weapon, unless they have been granted a license or permit to do so. Plaintiffs have
 3   not explained how a permit authorizing a limited exemption to section 30600 could
 4   plausibly violate the Second Amendment, nor have they identified any concrete
 5   injury that is fairly traceable to section 31005. Accordingly, Plaintiffs lack standing
 6   and have failed to state a claim to challenge section 31005.
 7
     III. PLAINTIFFS LACK STANDING AND HAVE FAILED TO STATE A CLAIM TO
 8        CHALLENGE CALIFORNIA PENAL CODE SECTION 30950
 9        Plaintiffs’ challenge to California Penal Code section 30950 should be
10   dismissed for several reasons. First, as a matter of law, individuals under the age
11   of 18 do not have a Second Amendment right to possess, purchase, or carry
12   firearms, let alone assault weapons. See Nat’l Rifle Ass’n of Am., Inc. v. Bureau of
13   Alcohol, Tobacco, Firearms & Explosives, 700 F.3d 185, 204 (5th Cir. 2012)
14   (“[T]here is considerable historical evidence of age- and safety-based restrictions
15   on the ability to access arms. Modern restrictions on . . . the ability of persons
16   under 18 to possess handguns . . . seem, to us, to be firmly historically rooted.”);
17   Powell v. Tompkins, 926 F. Supp. 2d 367, 387 (D. Mass. 2013) (noting that “[c]ase
18   law from jurisdictions across the country confirms that during the late nineteenth
19   and early twentieth centuries, minors’ capacity to purchase and own firearms was
20   significantly curtailed”), aff’d, 783 F.3d 332 (1st Cir. 2015). Thus, any direct or
21   third-party claims challenging the age-based possession restrictions must fail.
22        Second, Plaintiffs lack standing to challenge section 30950 on its face because
23   none of the Individual Plaintiffs are minors and none of the Plaintiffs are purporting
24   to act in a representative capacity on behalf of a minor. Plaintiffs must establish
25   that at least one of them is harmed by section 30950. See Ezell, 651 F.3d at 697.
26        Third, to the extent the Individual Plaintiffs are asserting an as-applied
27   challenge on behalf of other “similarly situated persons,” FAC at 41-42 (Prayer for
28   Relief), minors are not similarly situated to the adult Individual Plaintiffs. Plaintiffs
                                                   8
         Reply Brief in Further Support of Defendants’ Motion to Dismiss Certain Claims in First
                               Amended Complaint (19-cv-1537 BEN-JLB)
 1   do not even attempt to claim that they are. Even so, Plaintiffs lack third-party
 2   standing to sue on their behalf because Plaintiffs fail to show that minors are unable
 3   to litigate their own claims. See Edmonson v. Leesville Concrete Co., 500 U.S.
 4   614, 629 (1991) (recognizing a limited exception to the “fundamental restriction”
 5   on third-party standing where a plaintiff establishes injury to the third party, a close
 6   relationship with the third party, and some hindrance to the third party’s ability to
 7   protect his or her own interests). Plaintiffs’ appeal to “[c]onsiderations of
 8   necessity, convenience and justice” is insufficient to establish standing to sue “in a
 9   representative capacity.” Pls. Opp’n at 19:1-2.
10        Fourth, one particular application of California Penal Code section 30950—to
11   individuals under the age of 18 who wish to train with assault weapons—does not
12   establish standing or state a plausible claim to challenge section 30950, especially a
13   facial challenge to the statute. Plaintiffs state in their opposition that “some
14   Individual Plaintiffs have children under the age of 18” and want them to train with
15   assault weapons and that some “are also professional firearm trainers” who want to
16   train minors on the use of assault weapons, Pls. Opp’n at 19:3-8, but these
17   contentions are found nowhere in the FAC or in any of the evidence submitted in
18   support of Plaintiffs’ preliminary injunction motion. And even if some Plaintiffs
19   have derivative standing to assert a “subsidiary right” of minors to train with
20   firearms, cf. Teixeira v. Cnty. of Alameda, 873 F.3d 670, 678 (9th Cir. 2017) (en
21   banc), the particular application of section 30950 to minors who wish to train with
22   assault weapons would not violate the Second Amendment. In stark contrast to
23   Ezell v. City of Chicago, 846 F.3d 888, 896-98 (7th Cir. 2017), which concerned
24   age-based restrictions on minors receiving any adult-supervised firearm instruction
25   at a shooting range, Pls. Opp’n at 18:5-11, minors are free to train in the safe use of
26   other firearms in the State, including a variety of handguns and long guns. See
27   Teixeira, 873 F.3d at 678-79 (holding that plaintiff failed to state a plausible claim
28   that zoning ordinance restricting locations of gun stores violated the Second
                                                  9
        Reply Brief in Further Support of Defendants’ Motion to Dismiss Certain Claims in First
                              Amended Complaint (19-cv-1537 BEN-JLB)
 1   Amendment where residents were free to purchase firearms from other gun stores
 2   (distinguishing Ezell, 846 F.3d at 894)). Because minors can train with non-assault
 3   weapons, section 30950 does not “severely restrict the right of [minors] to train in
 4   firearm use at a range.” Ezell, 846 F.3d at 894.
 5        Plaintiffs have failed to show that they have standing or have stated a plausible
 6   claim to challenge section 30950. And as a practical matter, their challenge to this
 7   statute also distracts from the core constitutional questions in this case. The Court
 8   should dismiss their challenge to section 30950 for lack of standing and failure to
 9   state a plausible claim to relief.
10
     IV. THE ORGANIZATIONAL PLAINTIFFS LACK STANDING TO CHALLENGE
11       THE ADDITIONAL STATUTES

12        The four Organizational Plaintiffs lack direct standing to challenge the
13   Additional Statutes. Defs. Mem. at 13-14. Plaintiffs do not meaningfully address
14   this argument. See Pls. Opp’n at 24:28-25:1 (stating only that “[t]he Institutional
15   Plaintiffs . . . maintain that they have direct and representative standing”). Instead,
16   Plaintiffs argue that the Organizational Plaintiffs have standing due to “Plaintiffs’
17   broad as-applied and facial challenge to the AWCA.” Id. at 24:22-23. The breadth
18   of Plaintiffs’ claims, however, does not dispense with their obligation to establish
19   standing to challenge the Additional Statutes. Plaintiffs also argue that the
20   Organizational Plaintiffs have representational standing simply because the
21   Individual Plaintiffs have standing and they are members of the organizations. Id.
22   at 24:23-27. But as discussed, the Individual Plaintiffs do not have standing to
23   challenge the Additional Statutes, and Plaintiffs have not otherwise satisfied the
24   requirements for representational standing. Defs. Mem. at 12-13. Accordingly, the
25   Organizational Plaintiffs lack standing to challenge the Additional Statutes.
26                                         CONCLUSION
27        For these reasons, the Court should grant Defendants’ motion to dismiss the
28   FAC to the extent it challenges the Additional Statutes.
                                                   10
         Reply Brief in Further Support of Defendants’ Motion to Dismiss Certain Claims in First
                               Amended Complaint (19-cv-1537 BEN-JLB)
 1   Dated: January 30, 2020                          Respectfully Submitted,
 2                                                    XAVIER BECERRA
                                                      Attorney General of California
 3                                                    MARK R. BECKINGTON
                                                      Supervising Deputy Attorney General
 4                                                    PETER H. CHANG
                                                      Deputy Attorney General
 5
 6
 7
                                                      s/ John D. Echeverria
 8                                                    JOHN D. ECHEVERRIA
                                                      Deputy Attorney General
 9                                                    Attorneys for Defendants Xavier
                                                      Becerra, in his official capacity as
10                                                    Attorney General of the State of
                                                      California, and Brent E. Orick, in
11                                                    his official capacity as Interim
                                                      Director of the Department of
12                                                    Justice Bureau of Firearms
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  11
        Reply Brief in Further Support of Defendants’ Motion to Dismiss Certain Claims in First
                              Amended Complaint (19-cv-1537 BEN-JLB)
